Title: To Thomas Jefferson from William Short, 30 September 1795
From: Short, William
To: Jefferson, Thomas



Dear Sir
Madrid Sept. 30. 1795

I wrote you two letters from St. Yldefonso under the dates of the 2d. and 3d. of this month—the first was sent to Mr. Yznardi to be forwarded directly to you—the second was sent by duplicate under cover to the Sec. of State. My stay at St. Yldefonso was prolonged until within these few days contrary to my expectation when I last wrote to you. During this time I have recieved the duplicate and triplicate of your friendly letter of May 25th. last—the original of which came to my hands as I informed you, on the 1st. inst. I am additionally obliged by  the trouble you were so good as to take of sending several copies of this letter. I will for greater security send the present also both by Lisbon and Cadiz, with directions for it to be put into the post office at the port where it may arrive in the U.S.
I have written to the Sec. of State in several of my late letters and particularly in that of Sep. 3. covering mine of the same date to you, on the subject of my funds in his hands and requesting him to turn them over to you, in order to relieve him from the trouble in the midst of his public occupations and that they might be employed by you under the general power of attorney I had formerly sent You. I hope before this gets to you you will have heard from the Sec. of State on the subject and particularly in forwarding to you the letter I sent under his cover. I am extremely desirous that you should have these funds at your disposition. It has been already an extreme inconvenience and loss to me that they should have been kept for me in America instead of being deposited at Amsterdam as were the funds of the other foreign agents—but it would have been still worse if I had been forced to recieve them here in depreciated paper money according to the first plan of the Sec. of State with M. de Jaudenes. The Sec. of State wrote me that his plan was to accomodate Colo. Humphreys—and therefore he took the arrangement with Jaudenes—this is not the first instance in which both my interest and my reputation have been sacrificed by the Government in order to accomodate others—and I am really every day more and more at a loss to concieve why I should be treated in the unjust and partial manner that I have been by a Government that is supposed to have no affection or favoritism for its guide. At the time that I am treated in this manner the letters which I have recieved as well from the department of State as the Treasury inform me of the President’s extreme satisfaction with my conduct &c. &c. &c.—and these compliments have been followed invariably wherever an opportunity has offered, by such measures towards me on the part of the Government as tended directly to humiliate and dishonor a public agent in my position. But why do I trouble you on this subject—it is more proper for our personal and unreserved conferences, in which I shall surprize you in renumerating some of the acts of the Government towards me. If the object has been to force me out of this place in order to make way for a favorite, whom they will clothe with a more honorable character and greater emoluments, as I do not doubt, they have perfectly succeeded. Would to Heaven they had been so kind as to have put me into their secret—they would have gained time and have saved me a duration of my anxiety—and avoided the odious measure of disgracing an agent, whom they have been constantly flattering for the punctuality and ability of his conduct. The measure of sending  Mr. Pinckney could not but be disgraceful to me and of this the Sec. of State was so much aware that he has practised with me, to call things by their true names, a degree of duplicity and deception that I am at a loss to account for. Would you suppose it possible that until Mr. Pinckney’s arrival here, I never knew or suspected the true cause of his being sent, notwithstanding the letters I had recieved from the Sec. of State ex officio on the subject. I shall keep his correspondence with me as a monument of what I will not characterize. His first letter to me on the subject was dated Nov. 9. 94. He pays me a great many compliments and says the President has taken this determination in order to mark in a solemn way the sensations excited in him by the delay of this Court, and to satisfy the People of Kentuckey—&c. Under this idea I remained until Mr. Pinckney arrived—he then shewed me the letter of the Sec. of State to him in which he says expressly, the cause of the business being taken out of my hands is the letter which he incloses him and the conference thereon. This letter was from Jaudenes to the Sec. of State dated Aug. 16. 94.—in which he says he is ordered by the King to complain of Mr. Carmichael, and states my conduct also as not muy circonspecta, and desires another person to be sent to terminate the negotiation. On this letter the Sec. of State had a conference with Jaudenes who said that he did not know the cause of the dissatisfaction with me, but conjectured I was disagreeable as being the author of a memorial whilst Chargé des affaires at Paris, which had displeased this court. (This memorial was my letter to Montmorin on the navigation of the Misisipi written by your order whilst Sec. of State and couched in the terms that Montmorin desired and approved.) Thus the Sec. of State gives me one reason for Pinckney’s being sent here—and to Pinckney a different one. Jaudenes’s letter to him was the 16th. of Aug.—he wrote to me fully on the 18th. of Aug.—and did not say a single word of Jaudenes’s denunciation—and was silent respecting it until he wrote to Pinckney in Nov. last. Whilst he thus concealed this denunciation from me instead of communicating it to me that I might clear it up, he sends it to Pinckney to shew to me, and so far from keeping it to himself and Pinckney, he has the letter of Jaudenes copied by one of his clerks and the conference thereon by another—so that he, two of his clerks, Jaudenes and all his confidents know of this denunciation against me, and another person being sent here by the President to supplant me, that is to say that I am disgraced and dishonored in the knowlege and opinion of these people, without the Sec. of State, even communicating to me this false denunciation. Whilst my reputation is thus wantonly committed by the Sec. of State to the discretion of his clerks and of Jaudenes he is informing me how tender he is of my feelings and that the Presidents message in nominating  Mr. Pinckney shall leave no doubt of the approbation of my conduct. He mentions in a subsequent letter that he will send me that message—but this according to custom he forgot—and the two Philadelphia newspapers of Nov. and Dec. which have come here shew that it was not printed. It remains probably buried and unnoticed in the archives of the Senate, whilst Mr. Pinckney’s supermission is public and proclames my disgrace, as those who do not know of the President’s message, will probably not suspect that if my conduct was approved of, the President would deprive the U.S. at a critical and distressing moment of the services of their Minister at London and subject them to the heavy expense of sending and supporting him and his suite here. But this is not all the inconvenience—the whole of the last winter has been lost by this means to the U.S. Mr. Pinckney arrived here the 28th. of June—and circumstances were more favorable to the U.S. during the last winter than they are now or ever can be again. At that time this Court thought our treaty with England, an advantageous one to the U.S. and a final settlement of all differences with that country—they now know the contrary. They were then at war with France—they are now at peace—and at this moment the Env. Extr. is willing to accept and probably will accept such an arrangement with this Country, as it would seem to me the U.S. would certainly not have accepted during the last winter—and which I certainly as their agent would not accept even now. So much for the conduct of our wise administration in the arrangement of this business. Advantages have been lost for the U.S.—and this Government have trifled and fooled with them as long as they could and will end by settling the business in their own way—they will agree to the limits—promise the navigation which they will keep or not according to circumstances and adjourn any satisfaction for spoliations to the Calendrier Grec. I had almost forgotten to mention to you that on seeing the copy of the letter of Jaudenes denouncing my conduct, I had an explanation with the First Minister. He assured me in presence of Mr. Pinckney that he had recieved no such directions as to me, but as to Mr. Carmichael—he said on the contrary that he was ready and willing to continue and complete the negotiation with me &c. &c. I sent him a copy of Jaudenes’s letter—and he has informed me in the name of the King by letter, their satisfaction with me and my conduct. Thus you see I have been dishonored—the U.S. put to a considerable expence—the whole of the last winter, and consequently the advantages it presented for this negotiation, lost on the vague, unauthorized, and calumnious denunciation, of an unknown, ignorant and impertinent puppy, who has probably been taught by M. de Gardoqui, this means of taking revenge—for the complaint made against him by your order of June  93.—and for this business having been to M. de Gardoqui’s mortification, transferred from his hands to those of the Duke de la Alcudia.
But to quit this subject and proceed to the subjects of your letter—most of which I touched on in mine of the 2 and 3d inst. As to the laying out more money in the augmentation of the Indian camp tract—or in clearing that already purchased, I should according to my judgment prefer a suspension thereof, unless the annual income thereby should become a greater rate per cent on the money laid out—viz. if by clearing, tenants sure and solid could be got to take it. Indeed I did not suppose before recieving your letter that tenants could be got at all—but I see there are four on my land and one of them good—if such as he could be got, so as to yield say 5. per cent per annum sure and clear, on the purchase money I should like even a larger sum to be placed—but I suppose it difficult if not impossible to find many such tenants in that part of the country. As to canal shares I concieved them a safe and advantageous placement and particularly by having some shares in different well-chosen canals. I find from M. Pinckney that he does not concieve this will be a productive revenue to the actionnaires, though he considers it very advantageous to the public—and as the James River shares were selling at 18/. in the pound, or 10. per cent below par, it would seem that the productiveness was questionable there. Yet I am well pleased with having some of the shares—you mention having purchased 20. and an intention to purchase more—I know not the quantum of each share—and of course know not how much has been placed in that way—but unless you should be of an opposite opinion, I shall be satisfied not to add to those shares which shall have been already purchased. Should more canal purchases be made, I should prefer some in the Potowmac—and some in the Norfolk canal—I observe this mentioned in Coxe’s review of the U.S.—I suppose it advanced towards its completion at present. However under present circumstances I should be as willing to postpone any further vestments until I shall return to America unless in something that produced already an annual rent equal to that of the funds sold. As the interest of the funds is paid quarterly and regularly—if it be immediately vested in more funds also productive, it is a kind of compound interest that must increase the capital rapidly—the only objection is my having too great a proportion of my all, in paper.
I am much obliged to Colo. Skipwith for having given you the information respecting Griffin’s debt. I know not how I came to have a claim against Griffin—it must have been by some transaction between Colo. Skipwith and him. I must have been extremely and inconcievably negligent in my affairs on leaving America, as I am quite ignorant of many  particulars. But I recollect having originally nothing in any way with Griffin. I left my affairs first in B. Harrison’s hands—and from him Colo. Skipwith received them, and managed them until he turned them over to Donald. Colo. Skipwith has written to me at different times that he should send me a statement of his gestion—but this he has never done and for some years has not written to me at all. I left with B. Harrison the military certificates I had received from Harvie I think they amounted to £5140. There was cash also to be received from Harvie for my negroes—a small sum 100.£. I think to be received from J. Mayo for an horse sold—and about 40£ from R. Randolph of Curles. I have never known what part of these sums B. Harrison had recovered—nor what sum Colo. Skipwith recieved from him. Browne sent me an account of the certificates he received from Colo. Skipwith, but I think he mentioned there were more to be received from him, at the time he wrote me. It is probable there will never be any settlement of what passed previously to Browne’s or Donald’s being employed unless after my return to America. From that time as they are accustomed to account-keeping, and as the business became more simple the gestion will be clear, and indeed I suppose Browne’s accounts state it fully. I did not understand from your letter of Dec. 23. 93. that this had been done at that time, as you mention there the doubts as to certain items. I hope you afterwards procured from Browne the explanation of these as it was then your intention to ask them. From your same letter I suppose also that Browne had not rendered you an account of the sums he had recieved from Colo. Skipwith for me or of his gestion up to that date—viz. in what manner the sums he turned over to you, were produced—but merely turned over the sums. Would it not be well to ask from him an account of his gestion? If so I will thank you to do it—and as he will certainly have this account on his books, it will be only giving him the trouble to transcribe it. You wrote me on your leaving Philadelphia the sum in certificates which you then had enregistered in my name, and that you should leave a broker to act as to the interest accruing, which you are so good as to render immediately productive, as your last letter informs me and for which I cannot too warmly and sincerely express to you my thanks. I beg you to continue the same with such funds as remain in the state of producing interest. As I mentioned above I am willing that what I now hold should remain in that state, from this consideration, as it must increase the capital considerably and rapidly and requires less trouble than any other kind of property and I am really ashamed of the trouble I give you at any rate—and I hope you will believe me when I assure you, that a great source of satisfaction which I derive from it is the proof which it is to me of your friendship. I regret  much having not asked you to send me, the address of the broker you employ at Philadelphia, as it would have been very convenient to me to have had some person there to whom I could apply—on different occasions, such as sending me newspapers—the reports of the officers of State &c. &c. I should by this means have certainly had the possibility of procuring one way or another the message of the President nominating Mr. Pinckney here and the expressions of which the Sec. of State says will be so agreeable to me. I have never yet seen it, though the Sec. thinks he has sent it. It is the same as to newspapers—he sends huge packets of them by fits and starts, to London, where they are deposed and will remain forever, notwithstanding I have written to him that he might as well send them to Canton in China—but it would seem as if in his geography London and Madrid were two sea-ports near to each other. Although I shall have no occasion now for the broker in this way yet it will be useful to me to have such a person, in other respects as long as I remain in Europe—and at this moment I should be glad to know him in order to send to him my letters for you, as they would probably go surer in that way. I will thank you therefore to be so good as to send me his address, under cover either to our Minister or Consul at Paris—or our Minister or Mr. Donald in London. It will probably be a convenience to me also whilst at Paris to know the amount of funds at my disposition in Philadelphia, and I should be much obliged to you therefore to send me, or direct the broker to send me the statement thereof. I imagine he renders you quarterly accounts as his reciepts are quarterly. I will thank you to continue to give him your directions as usual, notwithstanding his sending me this statement, as I shall give him no directions for acting, but shall take the liberty of troubling you to ask your counsel in the case of wishing them to be disposed of in any other way. I observe by some late newspapers recieved from the ports that there is a bank at Philadelphia, which was the first established, and that it is more sought after than that of the U.S.—as the shares are more above par than the latter. I regret now having not asked the Sec. of State to place my 9000 dollars in this bank, as it has a quality which I like much, being as I suppose not connected with Government as the bank of the U.S. is. When I wrote to ask the Sec. of State to have this sum delivered to you, or placed by himself, one great object with me was that the placement might be made without a moment’s longer delay so as that by beginning to produce an interest, it might indemnify me for the interest I was obliged to pay on the sums taken up for my purchases and expenses here. I fear however that this object was not attained, as the letter of the Sec. of State informed me in Nov. 94. that he had placed 3000 dollars—his letter of Feb. 25. 95. is the first which mentions the  rest having been placed—he says there he had previously informed me of the completion of this placement—but in this he was mistaken, as his previous letter mentioned only the 3000 dollars—but the Sec.’s correspondence is full of these kinds of errors on public affairs as well as private, which have on several occasions given me much perplexity and embarassment, and I find I am not the only diplomatic correspondent who complains of him on this account. I shall be extremely happy to learn that he has turned over to you the funds he holds for me and I regret extremely having not desired him to deliver to you the 9000. dollars—but at that time I was uncertain what would be done on their subject, as the bill had been drawn by Jaudenes payable here. I shall at any rate be a considerable loser by the Sec. of State having undertaken to dispose of these funds instead of giving them to you, as in the latter case the interest accruing on the funds you would have had purchased, would have been rendered productive, whereas I cannot expect the Sec. of State will have taken that trouble.
So much for my cash affairs. There is another part of my business in which I have been also negligent. I was to recieve from Harvie certain Western Lands (viz. ⅔ of 15,000 acres, ⅓ was to go to Colo. J. Campbell—for locating)—and 1000 acres of Green sea land. I remember that Harvie and myself drew articles of agreement in Richmond—by which he was to convey to me the patents of these Western and Eastern lands—but I am ashamed to own that I know not what became of these articles of agreement. I suppose the copy belonging to me was left with B. Harrison, and was probably taken up from him by Colo. Skipwith—but whether he or my brother, or who has it I know not. I should esteem it a favor if you would be so good as to enquire about this of Colo. Skipwith or Harvie—it might not be proper perhaps to let the latter know my ignorance of what has become of the articles of agreement. I should be glad also to know whether these lands have been located or what has been done. As to the western I wrote to my brother a long time ago, but he probably never got my letter as in one he has since written to me, he makes no mention of the subject—he would be the best hand to manage this business of the western lands, and I should write to him if I did not despair of my letter getting to his hands as I find those I have written have miscarried—but if he should perchance come into Virginia, or chance should throw him in your way I will thank you to repeat to him my request already made that he should act and settle matters with Colo. Campbell as to our undivided interests in these lands, as he shall judge proper. It would be necessary they should be looked after in some way. As to the Eastern lands I know not how to come at any knowlege respecting them unless it should be from Harvie  himself, from whom I imagine it is proper to know whether he is ready and able to convey the patent. (At the time I purchased it was not patented).
I would thank you to inform me, if you know, and if not, to enquire whether Harvie is satisfied with the land &c. I sold him and whether he has kept it or sold it again.
Some two or three years after its date a letter from Mazzei found its way to me here—it with several others had been detained for me at the Hague by poor old doting Dumas more than two years before he thought of giving them to Mr. Adams a long time after his arrival at the Hague. Mazzei’s was principally to cover one for you—as it was old and bulky I at first hesitated whether I ought to subject you to the postage—but on the whole I have determined to inclose it to the Sec. of State, who will forward it to you from Phila.
You have no doubt heard of Malaspina the Spanish circumnavigator. He is now preparing the account of his late voyage—it will be some time I fear before it will be printed and published. He is a great admirer of your principles and writings—your notes on Virginia are he tells me his vade mecum. As a tribute of his attachment he gave me for you a great variety of highland rice properly and securely done up in different parcels in a tin cannister and with a short memorial on the subject of this grain. I sent it to the Sec. of State last winter in the cannister to be forwarded to you. I hope you will have received it—but on further enquiry on this business since M. Pinckney’s arrival here, I fear this species will not answer in our climate from the want of the constant rains which support it in Asia. I observe however that Coxe in his view of the U.S. says the highland rice has been used on the Ohio. It would be more precious than gold if it should succeed in the U.S.
Cortez’s letters were as I informed you sent by Mr. Carmichael with his books to Cadiz. As you have not received them, Blake probably did not carry them from thence. The widow who went to Cadiz to embark promised me, in that case to carry this book and send it to you as she knew her husband destined it for you. If you should not have received it yet, you would do well to write to Blake who will certainly be acquainted with Mrs. Carmichael and easily procure it for you. I have found it absolutely impossible to procure another edition here—and indeed this was obtained as I mentioned to you by the meerest accident—there is certainly not another to be had in all Spain.
I mentioned to you in my last having sent my resignation to the President—how happy would it have been for me if I had never accepted this fatal mission—the result of which is that after spending the best years of my life, after having literally grown grey in the service of my country,  I return there with the stigma arising from the conduct of the President towards me in this last instance more particularly, though in other instances also—and with a sense of injustice on the part of a man I was disposed to admire as being just and free from favoritism and prejudice (for nobody wished to believe this more than I did)—and dis-gusted with the ungenerous uncandid and deceptive double conduct of an administration under which I am to pass the rest of my life—how different would have been my feelings—how different my satisfaction with myself—my country—and its Government if meer bare justice and impartiality had been exercised towards me, instead of compliments on one hand followed by injustice and disgrace on the other. Would to Heaven I were the only sufferer—but this double, delaying, and I may say inattentive and ignorant conduct of administration in the negotiation with Spain has lost the advantages of a crisis which will never recur to so great a degree—and which if properly employed would have put us in the way of securing an admission to commerce with the Floridas and Spanish islands—and would have enabled the U.S. in being the mediator between France and Spain, to have operated perhaps a great change in the colonial-commercial system of both, so far as concerns their respective W. India islands—and have given the U.S. a joint admission with them therein as to commerce.
You state in your letter of May 25. the cause of my not having the mission at Paris. The cause you mention would give rise to a great many reflexions on my part, which I suppress—but if that were really the cause I may add it is a strong proof of the avidity with which the President caught at what might exclude me, and if that had not presented itself, he would certainly have found out or made some other. Certainly none could be weaker or less valid than that you mention—viz. a regular complaint against me by Le Brun. Before the late nomination for France, Le Brun had been executed as an enemy to his Country, and all his friends executed or driven into exile by those who then held the reins of Government. Can it be reasonably supposed that any complaint made by Le Brun, would have been an objection in the eyes of those to whom the President sent the late minister Plenipo:—can it be supposed for a moment that the President would have considered this circumstance an objection if he had wished to appoint me? On the contrary if Morris had been in my situation the President would have thought Le Brun’s complaint, a favorable circumstance in the eyes of those who then governed. Besides he had time to communicate to me, and justice required that he should have done it Le Brun’s complaint—that I might have justified myself. Pardon so long a letter. It is the last I shall write you from hence. Mr. Pinckney expects to terminate his business in a few  days—and we shall go to Paris together. I leave Mr. Rutledge, his Secretary, as my locum tenens until my successor shall arrive. I beg you my dear Sir to let me hear from you as soon as you recieve this—and believe me unalterably your friend & servant

W: Short

